Citation Nr: 0335946	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  02-20 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased initial disability rating for 
bilateral hearing loss, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from April 1955 to June 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

The Board notes that the veteran has submitted two separate 
requests, in July 2002 and August 2002, for information.  
Review of the claims folder fails to reveal any response to 
such requests.  Therefore, this matter is referred to the RO.

Additionally, the Board notes that in the July 2002 notice of 
disagreement the veteran may have raised an informal claim 
for an effective date earlier than February 1, 2001 for the 
granting of service connection for bilateral hearing loss.  
This matter is referred to the RO for any appropriate 
development.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The veteran has Level I hearing loss in the right ear.

3.  The veteran has Level IV hearing loss in the left ear.


CONCLUSION OF LAW

The criteria for an increased initial disability rating 
greater than 10 percent for bilateral hearing loss have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.7, 4.21, 4.85, Diagnostic Code 6100 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA),     38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced the VA's duty to assist a claimant in developing 
facts pertinent to his claim, and expanded the VA's duty to 
notify the claimant and his representative, if any, 
concerning certain aspects of claim development. VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of a October 2002 statement of the case and a 
January 2003 supplemental statement of the case, the RO 
provided the veteran and his representative with the 
applicable laws and regulations and gave notice as to the 
evidence needed to substantiate his claims.  Additionally, in 
January 2002, the RO sent the veteran a letter, explaining 
the VA's responsibility regarding notice and the duty to 
assist, including the respective responsibilities of VA and 
the veteran to identify and/or secure evidence, listed the 
evidence and asked the veteran to submit and authorize the 
release of additional evidence.  Furthermore, the October 
2002 statement of the case and the January 2003 supplemental 
statement of the case included the text of the relevant VCAA 
regulations implementing the statute and specifically explain 
the basis for evaluating hearing loss.  Accordingly, the 
Board finds that the veteran has been afforded all notice 
required by statute.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Finally, the Board notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Court found that the 30-day period provided in 38 C.F.R.     
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  In this case, although, the January 
2002 VCAA letter requested that the veteran submit any 
additional information within 30 days, but also stipulated 
that the veteran could submit any additional information 
within a year from the date of the letter.  Furthermore, the 
Board finds that the veteran has had ample opportunity to 
respond and has submitted additional statements after the 30 
days and that all pertinent evidence has been submitted to 
the record.  The claims folder contains the veteran's VA 
service medical records and his two VA audiological 
examinations.  The Board finds that there is no additional 
evidence missing from the claims folder.   Therefore, there 
is no indication that the Board's present review of the claim 
will result in any prejudice to the veteran, despite lack of 
strict compliance with VCAA and Paralyzed Veterans of 
America.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

With respect to the duty to assist, the RO has obtained the 
veteran's service medical and dental records, an in-service 
performance report and secured two VA medical examinations.  
38 U.S.C.A. § 5103A.   See Charles v. Principi, 16 Vet. App. 
370, 374 (2002).

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  As he has 
received all required notice and assistance, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard, 4 Vet. App. 
at 392-394.
 
Factual Background

The veteran was originally denied service connection for 
bilateral hearing loss by a January 1978 rating decision.  
The veteran did not file a notice of disagreement with this 
rating decision.

The veteran reopened his claim for bilateral hearing loss in 
January 2001.  Following a May 2002 audiological examination, 
the RO issued a June 2002 rating decision granting the 
veteran's claim for service connection for bilateral hearing 
loss, with a finding that the condition was zero percent 
disabling.  The veteran submitted his notice of disagreement 
with the evaluation in July 2002.  The RO increased the 
initial disability rating to 10 percent in December 2002.

On the authorized audiological evaluation in May 2002, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
----
20
50
60
70
LEFT
----
40
60
65
70

Average puretone thresholds were 50 in the right ear and 59 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 92 percent in the right ear and of 80 
percent in the left ear.

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.                 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2003).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  Reasonable doubt as to the degree of disability 
will be resolved in the veteran's favor. 38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not the veteran 
raised them, as well as the entire history of the veteran's 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

The veteran's bilateral hearing loss is evaluated as 10 
percent disabling.  Impaired hearing will be considered a 
disability only after threshold requirements are met.  See 
38 C.F.R. § 3.385.  Once disability is established, levels of 
hearing loss are determined by considering the average 
puretone threshold and speech discrimination percentage 
scores.  38 C.F.R. § 4.85(b).  See Lendenmann v. Principi, 3 
Vet. App. 345 (1992) (assignment of disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered).

In this case, applying the results from the May 2002 VA 
examination to Table VI yields a Roman numeral value of I for 
the right ear and a Roman numeral value of IV for the left 
ear.  Consulting Table VII with respect to these values for 
hearing loss, the Board finds no basis for a higher initial 
disability rating.  Accordingly, the Board finds that the 
preponderance of the evidence is against entitlement to an 
initial disability rating greater than 10 percent for 
bilateral hearing loss.  38 C.F.R. § 4.3.

The Board notes that, pursuant to 38 C.F.R. § 4.85(c), Table 
VIa for "Numeric Designation of Hearing Impairment Based 
Only on Puretone Threshold Average," is to be used when 
"the examiner certifies that the use of the speech 
discrimination test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, 
etc., or when indicated under the provisions of 38 C.F.R. 
§ 4.86."  Review of the claims folder fails to reveal any 
such certification.  Additionally, the Board finds neither 
38 C.F.R. § 4.86(a) nor 38 C.F.R. § 4.86(b) (regarding 
exceptional patterns of hearing impairment) apply to the 
present claim.  Under 38 C.F.R. § 4.86(a), Table VIa is 
utilized if it results in the higher numerical value only 
when the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more.  Under 38 C.F.R. § 4.86(b), Table VIa is used when 
the puretone threshold is 30 decibels or less at 1000 Hertz 
and 70 decibels or more at 2000 Hertz.  Such circumstances 
are not present in this case.  Accordingly, the Board finds 
that use of Table VIa is not warranted in this case.   


ORDER

An increased initial disability rating for bilateral hearing 
loss, currently evaluated as 10 percent disabling, is denied.




	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



